United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-60324
                        Conference Calendar


ZARKA J. GARROTT,

                                         Petitioner-Appellant,

versus

UNKNOWN PETTIFORD, Warden,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:02-CV-648-BrS
                       - - - - - - - - - -

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Zarka J. Garrott, federal prisoner # 03517-025, appeals from

the dismissal with prejudice of his 28 U.S.C. § 2241 petition.

Garrott’s sentence was imposed following his conviction in

the Southern District of Illinois on drug-related charges.

See 18 U.S.C. §§ 841(a)(1), 846.

     Garrott argues that his indictment is invalid because it was

not returned in compliance with Rule 6 of the Federal Rules of

Criminal Procedure.   He submits that because the indictment was

invalid, the Illinois district court was without subject matter



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60324
                                -2-

jurisdiction.   He argues that he is entitled to raise the issue

of subject matter jurisdiction at any time.

     We cannot agree with Garrott’s contention that he is not

attacking trial or sentencing errors, but rather is attacking

his current detention.   Because Garrott’s petition concerns

errors allegedly occurring during or before sentencing,

28 U.S.C. § 2255, rather than Section 2241, is the proper

means of pursuing his jurisdictional argument.     See Ojo v. INS,

106 F.3d 680, 683 (5th Cir. 1997).

     “Under the savings clause of § 2255, if the petitioner can

show that § 2255 provides him with an inadequate or ineffective

remedy, he may proceed by way of § 2241.”     Wesson v. U.S.

Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002),

cert. denied, 123 S. Ct. 1374 (2003).     Garrott, however, has

failed to show that he meets the requirements of the savings

clause.   See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).   To the extent that Garrott contends that

Section 2255 is inadequate or ineffective to pursue relief based

on Apprendi v, New Jersey, 530 U.S. 466 (2000), his argument

fails because he cannot make out a sufficient showing to invoke

the savings clause on his Apprendi claim.     See Wesson, 305 F.3d

at 347.

     Finally, because he has failed to brief the issue, Garrott

has waived any argument regarding the district court’s

determination that it lacked jurisdiction to consider Garrott’s

petition as a 28 U.S.C. § 2255 motion.     See Yohey v. Collins, 985
                          No. 03-60324
                               -3-

F.2d 222, 224-25 (5th Cir. 1993).   The judgment of the district

court is AFFIRMED.